Citation Nr: 9913788	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
infectious mononucleosis is well grounded.

2.  Whether a claim of entitlement to service connection for 
hepatitis A is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-noted claims.

FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently suffers 
from residuals of inservice acute mononucleosis.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently suffers 
from residuals of inservice hepatitis.

CONCLUSIONS OF LAW

1.  The claim for service connection for infectious 
mononucleosis is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hepatitis A is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran maintains that he should be granted entitlement 
to service connection for mononucleosis and hepatitis.  He 
claims that he was diagnosed as having an "acute case" of 
these disabilities during active service in 1954.  He denies 
any recurrence of mononucleosis, but was diagnosed as having 
hepatitis A following his separation from active service in 
1983.  He was reportedly told by an inservice doctor and by 
M. Ali, M.D. that he could not give blood because he was a 
carrier of mononucleosis and hepatitis, and that he believed 
this to be a disability.  He was also told that, "once a 
carrier always a carrier" and that the "time between cases 
makes no difference."  Finally, the veteran claims that his 
inservice hepatitis and mononucleosis have led to long-term 
health problems, including heart disease and prostate cancer.  
He was treated for heart disease and prostate cancer at 
Florida Hospital in Orlando, Florida, in 1997.  See Written 
statement of the veteran, dated October 21, 1997.

Here, the veteran's service medical records are incomplete 
and presumed partially lost in the fire that destroyed a 
portion of the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  Available service medical records and 
Surgeon General Office (SGO) records disclose that he was 
hospitalized from April to May 1954 with chief complaint of a 
sore throat since March 31, 1954.  He had been well until 
March 31, 1954, when he developed a sore throat, a headache, 
chills and fever.  During hospitalization, serial liver 
function tests revealed progressive improvement in his 
hepatitis.  Pertinent diagnoses included mononucleosis, 
infectious, acute, severe, recovered.  An "acute" disorder 
is one having a short and relatively severe course, whereas a 
"chronic" disorder is one persisting over a long period of 
time.  Dorland's Illustrated Medical Dictionary 23, 328  
(28th ed. 1994).  On separation examination in February 1955, 
physical examination was normal.  There were no findings of 
mononucleosis or hepatitis.

The only post-service medical evidence of record consists of 
April 1983 records from Heritage Hospital/Peoples Community 
Hospital Authority (M. Ali, M.D.), approximately 28 years 
following the veteran's separation from active service.  He 
was hospitalized with acute onset of chills, fever and 
headaches.  He stated that about two to two and one half 
months ago he went to New York and ate at different 
restaurants and exhausted himself.  He had a headache and 
fever for approximately two and one half weeks.  He also had 
burning on urination and decreased appetite.  Pertinent 
diagnoses included acute hepatitis A.  This diagnosis was 
supported by antibody positive test.  

Based upon the foregoing evidence, the Board concludes that 
no medical evidence has been presented or secured to render 
plausible a claim the veteran currently has residuals of 
inservice mononucleosis and/or hepatitis.  Although 
acceptable lay evidence may constitute competent evidence 
when it comes to describing symptoms or manifestations of a 
disease, the veteran's statements as to symptomatology, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Compare Espiritu v. 
Derwinski, 1 Vet. App. 492, 494 (1992), and Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of a present disability there can be no valid claim."  The 
veteran has denied any recurrence of mononucleosis since his 
separation from active service.  Further, medical evidence of 
acute hepatitis A in 1983, approximately 16 years ago, is not 
sufficient evidence of a current disability.  Thus, the 
veteran's claims are not well grounded in the absence of 
medical evidence showing current residuals of the inservice 
mononucleosis and/or hepatitis.

Moreover, there is no medical evidence of record of a nexus 
between any present disability and the inservice hepatitis 
and acute mononucleosis.  See Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) (per curiam order noting Board's fundamental 
authority to decide a claim in the alternative).  There are 
no medical opinions or other competent evidence contained in 
any of the veteran's post-service medical records relating 
any current disorder to any inservice finding or event or to 
any post-service symptomatology.  Savage, 10 Vet. App. at 
497.  There is also no medical evidence in the record at all 
tending to show that the hepatitis and mononucleosis in 
service represented chronic disabilities rather than acute 
and transitory conditions.  While the veteran reported that 
doctors told him that he will always be a carrier of 
mononucleosis and hepatitis, even if true, it is unclear 
whether being a carrier of an antibody constitutes a 
disability.  Regardless,  "hearsay medical evidence" does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Of note, the RO obtained the 
veteran's available service medical records and records from 
M. Ali, M.D., and they contain no such statements.  
Furthermore, in Warren v. Brown, 6 Vet.App. 4 (1993) the 
Court held that any statement from an appellant as to what a 
doctor told him is also insufficient to establish a medical 
diagnosis.  See also Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  Also in Tirpak v. Derwinski, 2 Vet.App. 609 (1992) 
the Court stated that when the doctor's opinion is expressed 
in terms of "may or may not" is not sufficient basis to 
establish a well-grounded claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for infectious 
mononucleosis and hepatitis A.  While the RO did not obtain 
his medical records from Florida Hospital pertaining to 
prostate cancer, additional development to obtain these 
records is unnecessary in view of the medical evidence 
currently of record.  There is no basis for speculating that 
the records of treatment for prostate cancer would produce 
evidence necessary to well ground the veteran's claim for 
service connection for infectious mononucleosis and hepatitis 
A.  Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  The veteran has 
reported only that he was treated for heart disease and 
prostate cancer at this facility.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

ORDER

Having found the claim not well grounded, entitlement to 
service connection for infectious mononucleosis is denied.

Having found the claim not well grounded, entitlement to 
service connection for hepatitis A is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

